DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 September 2021 has been entered.
Response to Arguments
Applicant’s arguments, see “remarks”, filed 08 September 2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 1 lacks written description for requiring “forming a through hole penetrating the semiconductor substrate from a side surface of the semiconductor substrate to the other side surface of the semiconductor substrate…a laser penetration passage is formed along the through hole intersecting the plurality of processing holes and the ion trapping zone…a first side and a second side of the substrate…wherein the laser penetration passage is connected to a first inner hole in the first side of the substrate…and a second inner hole formed in the second side of the substrate”.  
Specifically, the claim suggests that the laser penetration passage is formed along the through hole and thus penetrating from “a side surface” to “the other side surface” of the semiconductor substrate and the laser penetration passage is connected to a first inner hole in “the first side of the substrate” and “a second inner hole formed in the second side of the substrate”. The specification supports the laser penetration passage is formed along the through hole penetrating from one side of the substrate to the other (i.e. passage 471/472, figure 13).  However, there is no disclosure of the laser penetration passage also connected to a first inner hole in the first side of the substrate and a second inner hole formed in the second side of the substrate.  Figure 4 shows the sides 411/412 and outer sides 411-1 and 411-12.  Presumably, the claim is intended to suggest that the claimed first and second inner holes are formed from the through hole forming the laser penetration passage 471/472 in the sides 411/412 (i.e. the first and second inner holes of the first and 
 Claims 2-7 lack written description by virtue of their dependencies on claim 1.
Claim 8 requires similar limitations and thus also rejected for the same reasons described above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for requiring “forming a through hole penetrating the semiconductor substrate from a side surface of the semiconductor substrate to the other side surface of the semiconductor substrate…a laser penetration passage is formed along the through hole intersecting the plurality of processing holes and the ion trapping zone…a first side and a second side of the substrate…wherein the laser penetration passage is connected to a first inner hole in the first side of the substrate…and a second inner hole formed in the second side of the substrate”.  Specifically, claim 1 suggests that the laser penetration passage is formed along the through hole which penetrates the semiconductor substrate from a side surface to the other side surface and
Initially, the claim is unclear because the claim does not specify that the claimed “the substrate” is the claimed “semiconductor substrate”.  Therefore the claim does not clarify whether the claimed “substrate” is the semiconductor substrate or some other substrate.
Moreover, since the claim requires the laser penetration passage to be formed along the through hole, it is unclear how the laser penetration passage can also connect with first and second inner holes of a first and second sides of a substrate because the through hole is not disclosed to connect with first and second inner holes.  It appears that the first and second inner holes are actually formed from the through hole as a result of the forming of the trapping zone dividing the semiconductor substrate and through hole into two sides.
Claims 2-7 are vague and indefinite by virtue of their dependencies on claim 1.
Claim 8 requires similar limitations and thus also rejected for the same reasons described above.
Claims 3-5 recites the limitation "trough hole" in line 2 of each respective claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears this should recite “through hole”.
Claim 8 recites the limitation "the first RF electrode rail and the second RF electrode rail" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Further claim 8 is vague and indefinite for requiring “a first radio frequency (RF) electrode rail, a second RF electrode rail” in lines 9-10 on page 5 because it is unclear whether these are the same or different from the RF electrode rails of line 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.